No. 12706

        I N THE SUPREME C U T O THE STATE OF M N A A
                         OR    F              OTN

                                  1974



STATE O MONTANA,
       F

                        P l a i n t i f f and Respondent,

        -vs   -
BILL ROSCOE MERSEAL,

                        Defendant and Appellant.




ORIGINAL PROCEEDING:

Counsel o f Record:

     For Appellant :

              Daniel J.Shea argued, Missoula, Montana

     For Respondent:

              Hon. Robert L. Woodahl, Attorney General, Helena,
               Montana
              Robert L. Deschanps II1,County Attorney, appeared
               Missoula, Montana
              Harold V. Dye. Deputy County Attorney, argued,
               Missoula , Montana

     For Amicus Curiae:

              Charles Angel argued, Bozeman, Montana



                                       Submitted:      June 25, 1974

                                          Decided : JUL 2 3

    :
~ilcd     JUL 8 8
Mr. Chief Justice James T. Harrison delivered the Opinion of
the Court.
          Application by appellant Bill Roscoe Merseal for an
order compelling Carroll B. Copeland, official court reporter
for the fourth judicial district, to supply him with one original
copy of the transcript of the proceedings in the district court
and charge him no more than 7-1/2$ per folio (100 words).     Appel-
lant intends to reproduce the transcript on his own, for an
appeal from a conviction for second degree assault.      Appellant is
not an indigent.
          The issue raised is:   May a nonindigent appellant in a
criminal case compel a court reporter to furnish only the orig-
inal transcript of the trial court proceedings, and furnish
other copies of the transcript himself?
          In support of his position appellant simply asserts there
are no explicit rules concerning the number of copies of the tran-
script which must be filed on appeal.
          Rule IV of the Rules of the Montana Supreme Court, 1966,
states:
          "1. In all criminal appeals the Montana
          Rules of Appellate Civil Procedure may be
          followed in the preparation of the record
          on appeal insofar as they are applicable
          and not in conflict with a specific statu-
          tory provision of the Criminal Code. * * * "
Rule 10 of the M.R.App.Civ.P.    states:
          "(a) * * * Six copies of each transcript
          must be lodged with the clerk of this Court
          for filing. * * *".
          This Court is clearly entitled to six copies of the trial
transcript.    The only statute in Montana's Code of Criminal
Procedure at variance with the above-quoted rules is section
95-2428, R.C.M.    1947, which comems itself with indigent appeals
and is not applicable here.
          We see no merit in appellant's suggestion that he ought to
   be p e r m i t t e d t o copy t h e o r i g i n a l t r a n s c r i p t by h i s own methods.

   A s s u r a n c e s by a p p e l l a n t t h a t modern t e c h n o l o g y would p r o v i d e u s

   w i t h p e r f e c t l y a c c e p t a b l e c o p i e s o f t h e t r a n s c r i p t , and a t t h e
   same t i m e s a v e a p p e l l a n t money, m i s s t h e p o i n t .                Our c o n c e r n

   h e r e i s t o p r e s e r v e t h e i n t e g r i t y of t h e r e c o r d .          For obvious

   r e a s o n s , t h e r e c o r d on a p p e a l must be i n v i o l a t e .            The c o u r t

   r e p o r t e r consequently i s required t o c e r t i f y t o t h e c o r r e c t n e s s
   of t h e t r a n s c r i p t .    S e c t i o n 95-2408 (b) , R.C.M.             1947; Rule 9 ( b ) ,

   M.R.App.Civ.P.             Common s e n s e i n d i c a t e s t h e most p r a c t i c a b l e way

   of ensuring a c o r r e c t t r a n s c r i p t is f o r t h e court reporter t o

   keep t h e o r i g i n a l copy i n h i s p o s s e s s i o n a t a l l t i m e s and from

   it m a n u f a c t u r e more c o p i e s a s t h e y a r e needed.                   Otherwise t h e

   r e p o r t e r w i l l be o b l i g e d t o choose between e x p o s i n g h i m s e l f t o

   l i a b i l i t y o r c e r t i f y i n g e a c h copy made o u t s i d e h i s o f f i c e and
   recertifying the original.                      I n a day of i n c r e a s i n g l y voluminous

   t r a n s c r i p t s , t h i s Court i s n o t a b o u t t o c a s t such a t e d i o u s burden

   upon c o u r t r e p o r t e r s .
                I n view of t h e f o r e g o i n g , it i s incumbent t h a t t h e c o p i e s

   of t h e t r a n s c r i p t needed by t h e p a r t i e s f o r u s e on a p p e a l a l s o
   be p r o c u r e d from t h e r e p o r t e r .
                The r e l i e f s o u g h t hy a p p e l l a n t i s d e n i e d .


                                                    , , ,
                                                        ,    L
                                                         - , , , ,
                                                                - -
                                                                      L.

                                                   - - , , , , ,L-----&
                                                                           -   -   f'-              -- -"
                                                                                                   ------- L-*-
                                                                                                              .
                                                                                                              L


                                                                 Chief ~ u s t i c e

   W e concur:
                             ,'
                              /:
                                    c&;z<
                                           7


     ~'
      /
   ----      h -'*---,
                   ~-.
                   ,-       ,.
                             !      k
                       -----------------"-'
                                               .
                                               L




w.P eit ne rp l a c&+./district J u s t i c e judge,
sitting            e
                       G.
                                     Mr.       Daly.

    J u s t i c e Frank I. H a s w e l l d i d n o t p a r t i c i p a t e i n t h i s c a u s e .


                                                   - 3 -